                               IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO

RITA ARLENE ERIVES,

                  Plaintiff,

v.                                                                         No. 19-cv-439-KG-KK

WAL-MART STORES, INC.

                  Defendant,


                                   STIPULATED ORDER
                      DISMISSING PLAINTIFF’S CLAIMS WITH PREJUDICE

       This matter is before the Court upon the parties’ Joint Motion for Dismissal with Prejudice,

the Court having considered the Motion, finds that the Motion is well-taken and should be

GRANTED.

       THEREFORE, IT IS HEREBY ORDERED that all claims against Defendant are dismissed

with prejudice.




                                             ____________________________________
                                             UNITED STATES DISTRICT JUDGE
APPROVED BY:

SZANTHO LAW FIRM, P.C.

By: /s/ Andras Szantho
   Andras Szantho (andras@szantholaw.com)
   Attorneys for Plaintiff
   210 Montezuma Ave. Ste. 200
   Santa Fe, NM 87501
   505-820-3366
   Fax 866-208-2974


MODRALL, SPERLING, ROEHL,
 HARRIS & SISK, P.A.

By: /s/ Megan T. Muirhead
   Megan T. Muirhead (mmuirhead@modrall.com)
   Luke W. Holmen (lwh@modrall.com)
   Attorneys for Defendant
   P. O. Box 2168
   Albuquerque, NM 87103
   505-848-1800
   Fax 505-848-9710


Y:\dox\client\75301\0528\DRAFTS\W3632943.DOCX




                                                2
